In an infant’s action to recover damages for personal injury, medical expenses and loss of services, the plaintiffs appeal from so much of an order of the Supreme Court, Kings County, dated December 9, 1963, denying the defendants’ motion to strike the action from the Trial Calendar, as directed that the infant plaintiff submit to a physical examination. Order, insofar as appealed from, affirmed, with $10 costs and disbursements to be paid by the defendants to the plaintiffs. The physical examination of the infant plaintiff, as directed, *794shall proceed on 10 days’ written notice or at such time and place as the parties may mutually fix by written stipulation. Beldock, P. J., Christ, Brennan, Rabin and Hopkins, JJ., concur.